EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May 6, 2012,
is by and among Digital Domain Media Group, Inc., a Florida corporation with
offices located at 10250 SW Village Parkway, Port St. Lucie, FL 34987 (the
“Company”), and each of the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.                                   The Company and each Buyer is executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission (the “SEC”) under the
1933 Act.

 

B.                                     The Company has authorized the issuance
of senior secured convertible notes, in the aggregate amount of $35,000,000, in
the form attached hereto as Exhibit A (the “Notes”), which Notes shall be
convertible into shares of the Company’s common stock, $0.01 par value per share
(the “Common Stock”) (as converted, collectively, the “Conversion Shares”), in
accordance with the terms of the Notes.

 

C.                                     Each Buyer wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) a Note in the aggregate original principal amount set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers and (ii) a warrant to
acquire up to that aggregate number of additional shares of Common Stock set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers, in the
form attached hereto as Exhibit B (the “Warrants”) (as exercised, collectively,
the “Warrant Shares”).

 

D.                                    The Notes are entitled to interest,
amortization payments and certain other amounts, which, at the option of the
Company and subject to certain conditions, may be paid in shares of Common Stock
(the “Interest Shares”) or in cash.

 

E.                                      At the Closing, the parties hereto shall
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit C (the “Registration Rights Agreement”), pursuant to which the
Company has agreed to provide certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement), under
the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

F.                                      The Notes, the Conversion Shares, the
Interest Shares, the Warrants and the Warrant Shares are collectively referred
to herein as the “Securities.”

 

G.                                    The Notes will be secured by a first
priority perfected security interest in all of the assets of the Company and its
direct and indirect Subsidiaries (as defined below), including a pledge of all
of the capital stock of each of the Company’s Subsidiaries, (i) as evidenced by
a security agreement in the form attached hereto as Exhibit D-1 (the “US
Security Agreement”) and as evidenced by a security agreement in the form
attached hereto as Exhibit D-2 (the

 

--------------------------------------------------------------------------------


 

“Canada Security Agreement”, and together with the US Security Agreement, the
“Security Agreements”, and together with the Mortgage (as defined below), the
Perfection Certificate (as defined below) and the other security documents and
agreements entered into in connection with this Agreement and each of such other
documents and agreements, as each may be amended or modified from time to time,
collectively, the “Security Documents”), and (ii) each of its Subsidiaries will
execute a guaranty in favor of each Purchaser, in the form attached hereto as
Exhibit E (collectively, the “Guaranties”) pursuant to which each of them
guarantees the obligations of the Company under the Transaction Documents (as
defined below).

 

H.                                    On or prior to the Closing Date, the
Buyers shall receive a duly executed subordination agreement, in the form
attached hereto as Exhibit F (the “Subordination Agreement”) from ComVest
Capital II, L.P (the “Subordinated Lender”) with respect to the certain existing
indebtedness owed by the Company to the Subordinated Lender (the “Existing
Comvest Indebtedness”), which on the Closing Date shall be exchanged for the
secured convertible notes in the form attached hereto as Exhibit I (the
“Subordinated Notes”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.                                                              PURCHASE AND
SALE OF NOTES AND WARRANTS.

 

(a)                       Notes and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, shall
purchase from the Company on the Closing Date (as defined below), a Note in the
original principal amount as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers along with Warrants to acquire up to that
aggregate number of Warrant Shares as is set forth opposite such Buyer’s name in
column (4) on the Schedule of Buyers.

 

(b)                      Closing. The closing (the “Closing”) of the purchase of
the Notes and the Warrants by the Buyers shall occur at the offices of Greenberg
Traurig, LLP, MetLife Building, 200 Park Avenue, New York, NY 10166.  The date
and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York time,
on the first (1st) Business Day on which the conditions to the Closing set forth
in Sections 6 and 7 below are satisfied or waived (or such later date as is
mutually agreed to by the Company and each Buyer). As used herein “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.

 

(c)                       Purchase Price. The aggregate purchase price for the
Notes and the Warrants to be purchased by each Buyer (the “Purchase Price”)
shall be the amount set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers. The Buyers and the Company agree that for purposes of
applying Section 305 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Company will apply Section 1273(c)(2) of the Code as if the Notes
and the Warrants constitute an “investment unit” for purposes of
Section 1273(c)(2) of the Code. 

 

2

--------------------------------------------------------------------------------


 

The parties agree that the Purchase Price shall be allocated between each Note
and Warrant in accordance with Section 1273(c)(2) of the Code and Treasury
Regulation Section 1.1273-2(h) as mutually agreed to by the parties, and none of
the parties shall take any position inconsistent with such allocation in any tax
return or in any judicial or administrative proceeding in respect of taxes.

 

(d)                      Form of Payment. On the Closing Date, (i) each Buyer
shall pay its respective Purchase Price (less, in the case of any Buyer, the
amounts withheld pursuant to Section 4(g)) to the Company for the Notes and the
Warrants to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (ii) the Company shall deliver to each Buyer (A) a Note in the
aggregate original principal amount as is set forth opposite such Buyer’s name
in column (3) of the Schedule of Buyers and (B) a Warrant pursuant to which such
Buyer shall have the right to acquire up to such aggregate number of Warrant
Shares as is set forth opposite such Buyer’s name in column (4) of the Schedule
of Buyers, in all cases, duly executed on behalf of the Company and registered
in the name of such Buyer or its designee.

 

2.                                                              BUYER’S
REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a)                       Organization; Authority. Such Buyer is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents (as defined below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.

 

(b)                      No Public Sale or Distribution. Such Buyer (i) is
acquiring its Note and Warrants, (ii) upon conversion of its Note will acquire
the Conversion Shares issuable upon conversion thereof, and (iii) is acquiring
the Interest Shares (if interest, amortization payment and certain other amounts
under the Note are elected to be paid in share of Common Stock) and (iv) upon
exercise of its Warrants will acquire the Warrant Shares issuable upon exercise
thereof, in each case, for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof in violation
of applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein,
such Buyer does not agree, or make any representation or warranty, to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities in violation of
applicable securities laws.

 

(c)                       Accredited Investor Status.  Such Buyer is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D and
has such knowledge, skill, sophistication and experience in business and
financial matters, based on actual participation, that is capable of

 

3

--------------------------------------------------------------------------------


 

evaluating the merits and risks of the purchase of the Note, investment in the
Securities and the suitability thereof for the Buyer.

 

(d)                      Reliance on Exemptions. Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(e)                       Information. Such Buyer and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities, which have been requested by such Buyer. Such Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company.  Such Buyer understands that its investment in the Securities involves
a high degree of risk. Such Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities. Such Buyer acknowledges that
no representations or warranties of any type or description have been made to it
by any person, officer, manager, members or agent of the Company with regard to
the Company, any of its respective businesses, properties or prospects or the
investment contemplated herein, other than the representations and warranties
set forth in this Agreement, and any collateral or ancillary loan documents,
certificates, instruments executed or delivered in connection therewith.

 

(f)                         No Governmental Review.  Such Buyer understands that
no United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)                      Transfer or Resale. Such Buyer understands that except
as provided in the Registration Rights Agreement and Section 4(h) hereof:
(i) the Securities have not been and are not being registered under the 1933 Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Buyer shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to such Buyer, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A promulgated under the 1933 Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (as defined below) through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) must be in compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC promulgated thereunder; and (iii) neither the
Company nor any other Person is under any

 

4

--------------------------------------------------------------------------------


 

obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.

 

(h)                      Validity; Enforcement.  This Agreement and the
Registration Rights Agreement have been duly and validly authorized, executed
and delivered on behalf of such Buyer and constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(i)                          No Conflicts.  The execution, delivery and
performance by such Buyer of this Agreement and the Registration Rights
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(j)                          Residency.  Such Buyer is a resident of the
jurisdiction specified below its address on the Schedule of Buyers.

 

(k)                       No Brokers.  Such Buyer has not engaged any broker,
finder, commission agent or other such intermediary in connection with the
transactions contemplated hereby, and buyer is under no obligation to pay any
broker’s or finder’s fee or commission or similar payment in connection with
such transactions.

 

3.                                                              REPRESENTATIONS
AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a)                       Organization and Qualification. Each of the Company
and each of its Subsidiaries are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted and as presently proposed
to be conducted. Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (i) the business, properties, assets, liabilities,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or any

 

5

--------------------------------------------------------------------------------


 

Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) set forth in Schedule 3(a) the
Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.”  Each of Digital Domain Productions (Sydney) Pty Ltd., Digital
Domain Media Group (Middle East) FZ LLC and Digital Domain Emirates LLC are
wholly-owned Subsidiaries of the Company and each has no assets, liabilities or
business (the “Inactive Subsidiaries”).

 

(b)                      Authorization; Enforcement; Validity. The Company and
its Subsidiaries have the requisite power and authority to enter into and
perform their obligations under this Agreement and the other Transaction
Documents and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of this Agreement and the other Transaction
Documents by the Company and its Subsidiaries, and the consummation by the
Company and its Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes and the reservation
for issuance and issuance of the Conversion Shares issuable upon conversion of
the Notes and the reservation for issuance and issuance any Interest Shares
issuable pursuant to the terms of the Notes and the issuance of the Warrants and
the reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants) have been duly authorized by the Company’s board of
directors, each Subsidiary’s board of directors or other governing body and
(other than the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, a Form D
with the SEC and any other filings as may be required by any state securities
agencies) no further filing, consent or authorization is required by the
Company, its Subsidiaries, their board of directors or their shareholders or
other governing body. This Agreement and the other Transaction Documents to
which it is a party have been duly executed and delivered by the Company and
each of its Subsidiaries and constitute the legal, valid and binding obligations
of the Company and it Subsidiaries, enforceable against the Company and its
Subsidiaries in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law. “Transaction Documents”
means, collectively, this Agreement, the Notes, the Warrants, the Security
Documents, the Guarantees, the Subordination Agreement, the Registration Rights
Agreement, the Voting Agreements, the Irrevocable Transfer Agent Instructions
(as defined below) and each of the other agreements and instruments entered into
or delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 

(c)                       Issuance of Securities. The issuance of the Notes and
the Warrants are duly authorized and upon issuance in accordance with the terms
of the Transaction Documents shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof. As of the
Closing, the Company shall have reserved from its duly authorized capital stock
not less than 150% of the

 

6

--------------------------------------------------------------------------------


 

sum of (i) the maximum number of Conversion Shares issuable upon conversion of
the Notes (assuming for purposes hereof that the Notes are convertible at the
initial Conversion Price (as defined in the Notes) and without taking into
account any limitations on the conversion of the Notes set forth in the Notes),
(ii) the maximum number of Interest Shares issuable pursuant to the terms of the
Notes from the Closing Date through the fifth anniversary of the Closing Date
(determined as if issued on the Trading Day (as defined in the Notes)
immediately preceding the Closing Date without taking into account any
limitations on the issuance of securities set forth in the Notes) and (iii) the
maximum number of Warrant Shares issuable upon exercise of the Warrants (without
taking into account any limitations on the exercise of the Warrants set forth
therein). Upon issuance or conversion in accordance with the Notes or exercise
in accordance with the Warrants (as the case may be), the Conversion Shares, the
Interest Shares and the Warrant Shares, respectively, when issued, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Subject to the accuracy of the representations and
warranties of the Buyers in this Agreement, the offer and issuance by the
Company of the Securities is exempt from registration under the 1933 Act.

 

(d)                      No Conflicts. The execution, delivery and performance
of the Transaction Documents by the Company and each of its Subsidiaries and the
consummation by the Company and its Subsidiaries of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes, the Warrants, the Conversion Shares, the Interest Shares and Warrant
Shares and the reservation for issuance of the Conversion Shares, the Interest
Shares and the Warrant Shares) will not (i) result in a violation of the
Articles of Incorporation (as defined below) or other organizational documents
of the Company or any of its Subsidiaries, any capital stock of the Company or
any of its Subsidiaries or Bylaws (as defined below) of the Company or any of
its Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of The New York
Stock Exchange (the “Principal Market”) and including all applicable federal
laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.

 

(e)                       Consents.  Neither the Company nor any Subsidiary is
required to obtain any consent from, authorization or order of, or make any
filing or registration with (other than the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, a Form D with the SEC and any other filings as may be required
by any state securities agencies), any Governmental Entity (as defined below) or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required

 

7

--------------------------------------------------------------------------------


 

to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the Closing Date (or in the case of filings, will be made timely
after the Closing Date), and neither the Company nor any of its Subsidiaries are
aware of any facts or circumstances which might prevent the Company or any of
its Subsidiaries from obtaining or effecting any of the registration,
application or filings contemplated by the Transaction Documents. The Company is
not in violation of the requirements of the Principal Market and has no
knowledge of any facts or circumstances which could reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future.  “Governmental
Entity” means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.

 

(f)                         Acknowledgment Regarding Buyer’s Purchase of
Securities. The Company acknowledges and agrees that each Buyer is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and that no Buyer
is (i) an officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)). The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company and its
representatives.

 

(g)                      No General Solicitation; Placement Agent’s Fees.
Neither the Company, nor any of its Subsidiaries or affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Securities. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby. 
Neither the Company nor any of its Subsidiaries has engaged any placement agent
or other agent in connection with the offer or sale of the Securities.

 

(h)                      No Integrated Offering. None of the Company, its
Subsidiaries or any of their affiliates, nor any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities to require approval of shareholders of the Company
under any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or

 

8

--------------------------------------------------------------------------------


 

automated quotation system on which any of the securities of the Company are
listed or designated for quotation.  Except as otherwise required herein, none
of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would require registration of
the issuance of any of the Securities under the 1933 Act or cause the offering
of any of the Securities to be integrated with other offerings.

 

(i)                          Dilutive Effect. The Company understands and
acknowledges that the number of Conversion Shares, Interest Shares and Warrant
Shares will increase in certain circumstances. The Company further acknowledges
that its obligation to issue the Conversion Shares upon conversion of the Notes
in accordance with this Agreement and the Notes, the Interest Shares in
accordance with this Agreement and the Notes and the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement, the Notes and the
Warrants is, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other shareholders of the
Company.

 

(j)                          Application of Takeover Protections; Rights
Agreement. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
interested shareholder, business combination, poison pill (including, without
limitation, any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to any Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and any Buyer’s ownership of the
Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any shareholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of shares
of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 

(k)                       SEC Documents; Financial Statements. During the time
the Company has been a reporting Company under the 1934 Act, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”), other than as set forth on Schedule 3(k). As of their
respective dates, the SEC Documents complied as to form in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents (excluding for this purpose the exhibits thereto), at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with U.S. generally accepted accounting principles, consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) 

 

9

--------------------------------------------------------------------------------


 

in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company and its Subsidiaries as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments which will not be material, either individually or in
the aggregate). No other information provided by or on behalf of the Company to
any of the Buyers which is not included in the SEC Documents (including, without
limitation, information referred to in Section 2(e) of this Agreement) contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made.

 

(l)                          Absence of Certain Changes. Since the date of the
Company’s most recent audited financial statements contained in a Form 10-K,
there has been no material adverse change and no material adverse development in
the business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
of its Subsidiaries that would reasonably be expected to result in a material
adverse change. Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the aggregate.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company and its Subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes of this Section 3(l), “Insolvent” means, (I) with respect
to the Company and its Subsidiaries, on a consolidated basis, (i) the present
fair saleable value of the Company’s and its Subsidiaries’ assets is less than
the amount required to pay the Company’s and its Subsidiaries’ total
Indebtedness (as defined below), (ii) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or
(iii) the Company and its Subsidiaries intend to incur or believe that they will
incur debts that would be beyond their ability to pay as such debts mature; and
(II) with respect to the Company and each Subsidiary, individually, (i) the
present fair saleable value of the Company’s or such Subsidiary’s (as the case
may be) assets is less than the amount required to pay its respective total
Indebtedness, (ii) the Company or such Subsidiary (as the case may be) is unable
to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or
(iii) the Company or such Subsidiary (as the case may be) intends to incur or
believes that it will incur debts that would be beyond its respective ability to
pay as such debts mature. Neither the Company nor any of its Subsidiaries has
engaged in any business or in any transaction, and is not about to engage in any
business or in any transaction, for which the Company’s or such Subsidiary’s
remaining assets constitute unreasonably small capital.

 

(m)                    No Undisclosed Events, Liabilities, Developments or
Circumstances. No

 

10

--------------------------------------------------------------------------------


 

event, liability, development or circumstance has occurred or exists or, to the
Company’s knowledge, is reasonably expected to exist or occur with respect to
the Company, any of its Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise), that (i) would be required to be disclosed
by the Company under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced, (ii) could have a
material adverse effect on any Buyer’s investment hereunder or (iii) could have
a Material Adverse Effect.

 

(n)                      Conduct of Business; Regulatory Permits. Neither the
Company nor any of its Subsidiaries is in violation of any term of or in default
under its Articles of Incorporation, any certificate of designation, preferences
or rights of any other outstanding series of preferred stock of the Company or
any of its Subsidiaries or Bylaws or their organizational charter, certificate
of formation or certificate of incorporation or bylaws, respectively.  Neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which could not, individually or in the aggregate,
have a Material Adverse Effect. Without limiting the generality of the
foregoing, the Company is not in violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Since
November 18, 2011, (i) the Common Stock has been listed or designated for
quotation on the Principal Market, (ii) trading in the Common Stock has not been
suspended by the SEC or the Principal Market and (iii) the Company has received
no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. The Company and each of its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 

(o)                      Foreign Corrupt Practices.  Neither the Company nor any
of its Subsidiaries nor any director, officer, agent, employee or other Person
acting on behalf of the Company or any of its Subsidiaries has, in the course of
its actions for, or on behalf of, the Company or any of its Subsidiaries
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

(p)                      Sarbanes-Oxley Act. The Company and, to the extent
required by applicable law, rule or regulation, each Subsidiary, is in
compliance in all material respects with all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and all
applicable rules and regulations promulgated by the SEC thereunder that are

 

11

--------------------------------------------------------------------------------


 

effective as of the date hereof.

 

(q)                      Transactions With Affiliates.  None of the officers,
directors or employees of the Company or any of its Subsidiaries is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other Person in which any such officer,
director, or employee has a substantial interest or is an employee, officer,
director, trustee or partner.

 

(r)                         Equity Capitalization.  As of the date hereof, the
authorized capital stock of the Company consists of (i) 100,000,000 shares of
Common Stock, of which, 41,054,124 are issued and outstanding and 14,460,509
shares are reserved for issuance pursuant to securities (other than the Notes
and the Warrants) exercisable or exchangeable for, or convertible into, shares
of Common Stock and (ii) 25,000,000 shares of preferred stock, of which 0 are
issued and outstanding.  526,784 shares of Common Stock are held in treasury. 
All of such outstanding shares are duly authorized and have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.
28,437,367 shares of the Company’s issued and outstanding Common Stock on the
date hereof are as of the date hereof owned by Persons who are “affiliates” (as
defined in Rule 405 of the 1933 Act and calculated based on the assumption that
only officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. Except as disclosed in Schedule 3(r), to the
Company’s knowledge, no Person owns 10% or more of the Company’s issued and
outstanding shares of Common Stock (calculated based on the assumption that all
Convertible Securities (as defined below), whether or not presently exercisable
or convertible, have been fully exercised or converted (as the case may be)
taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% shareholder for purposes of federal securities laws).  (i) None of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company or any Subsidiary; (ii) except as disclosed in Schedule 3(r)(ii),
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) except as disclosed in Schedule
3(r)(iii), there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
Indebtedness of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound; (iv) except as disclosed in
Schedule 3(r)(iv), there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries;
(v) except as disclosed in Schedule 3(r)(v), there are no agreements or

 

12

--------------------------------------------------------------------------------


 

arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to the Registration Rights Agreement); (vi) except as disclosed in Schedule
3(r)(vi), there are no outstanding securities or instruments of the Company or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) except as disclosed in Schedule
3(r)(vii), there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities;
(viii) neither the Company nor any Subsidiary has any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. The Company has furnished to the Buyers true, correct and complete
copies of the Company’s Articles of Incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company’s bylaws,
as amended and as in effect on the date hereof (the “Bylaws”), and the terms of
all securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto.

 

(s)                       Indebtedness and Other Contracts. Neither the Company
nor any of its Subsidiaries, (i) except as disclosed in Schedule 3(s), has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement:
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business),
(C) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage,

 

13

--------------------------------------------------------------------------------


 

claim, lien, tax, right of first refusal, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
(y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.

 

(t)                         Absence of Litigation.  Except as disclosed in
Schedule 3(t), there is no action, suit, proceeding, inquiry or investigation
before or by the Principal Market, any court, public board, other Governmental
Entity, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors which is outside of the ordinary course of business or individually or
in the aggregate material to the Company or any of its Subsidiaries. Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act or the 1934 Act.

 

(u)                      Insurance. The Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for, and neither the Company
nor any such Subsidiary has any reason to believe that it will be unable to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

(v)                      Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company believes that its and its Subsidiaries’ relations
with their respective employees are good. No executive officer (as defined in
Rule 501(f) promulgated under the 1933 Act) or other key employee of the Company
or any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or

 

14

--------------------------------------------------------------------------------


 

proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer or other key employee (as the case may be) does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(w)                    Title. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case, free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company or any of its Subsidiaries.

 

(x)                        Intellectual Property Rights. The Company and its
Subsidiaries own or possess adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted.  Except as set forth in Schedule 3(x),
none of the Company’s or its Subsidiaries’ Intellectual Property Rights have
expired, terminated or been abandoned, or are expected to expire, terminate or
be abandoned, within three years from the date of this Agreement.  The Company
has no knowledge of any infringement by the Company or any of its Subsidiaries
of Intellectual Property Rights of others.  Except as disclosed in Schedule
3(x), there is no claim, action or proceeding being made or brought, or to the
knowledge of the Company or any of its Subsidiaries, being threatened, against
the Company or any of its Subsidiaries regarding their Intellectual Property
Rights.  The Company is not aware of any facts or circumstances which might give
rise to any of the foregoing infringements or claims, actions or proceedings.
The Company and each of its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights.

 

(y)                      Environmental Laws  The Company and its Subsidiaries
(A) are in compliance with all Environmental Laws (as defined below), (B) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (C) are
in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (A), (B) and (C), the failure
to so comply could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.  The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,

 

15

--------------------------------------------------------------------------------


 

without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(z)                        Subsidiary Rights. The Company or one of its
Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

 

(aa)                 Tax Status.  The Company and each of its Subsidiaries
(i) has timely made or filed all foreign, federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (ii) has timely paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be delinquent by the taxing authority of any
jurisdiction, and the officers of the Company and its Subsidiaries know of no
basis for any such claim.  The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended.

 

(bb)               Internal Accounting and Disclosure Controls. Except as
disclosed in Schedule 3(bb), the Company and each of its Subsidiaries maintains
internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the 1934 Act) that is effective to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles, including that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Except as disclosed in

 

16

--------------------------------------------------------------------------------


 

Schedule 3(aa), neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant or other Person relating to any
potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.

 

(cc)                 Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(dd)               Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

 

(ee)                 Acknowledgement Regarding Buyers’ Trading Activity. It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Buyers have been asked by the
Company or any of its Subsidiaries to agree, nor has any Buyer agreed with the
Company or any of its Subsidiaries, to desist from effecting any transactions in
or with respect to (including, without limitation, purchasing or selling, long
and/or short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) any Buyer, and counterparties in “derivative” transactions to which
any such Buyer is a party, directly or indirectly, presently may have a “short”
position in the Common Stock which was established prior to such Buyer’s
knowledge of the transactions contemplated by the Transaction Documents; and
(iii) each Buyer shall not be deemed to have any affiliation with or control
over any arm’s length counterparty in any “derivative” transaction. The Company
further understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release (as defined below) one or more Buyers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value
and/or number of the Warrant Shares, the Interest Shares or Conversion Shares,
as applicable, deliverable with respect to the Securities are being determined
and (b) such hedging and/or trading activities, if any, can reduce the value of
the existing shareholders’ equity interest in the Company both at and after the
time the hedging and/or trading activities are being conducted. The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Notes, the Warrants or any other
Transaction Document or any of the documents executed in connection herewith or
therewith.

 

(ff)                     Manipulation of Price. Except as disclosed in Schedule
3(ff), neither the Company nor any of its Subsidiaries has, and, to the
knowledge of the Company, no Person acting on their behalf has, directly or
indirectly, (i) taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company or any
of its Subsidiaries to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or

 

17

--------------------------------------------------------------------------------


 

paid any compensation for soliciting purchases of, any of the Securities, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries.

 

(gg)               U.S. Real Property Holding Corporation.  Neither the Company
nor any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by any of the Buyers, shall become, a U.S. real property
holding corporation within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, and the Company and each Subsidiary shall so certify
upon any Buyer’s request.

 

(hh)               Registration Eligibility.  The Company is eligible to
register the Registrable Securities for resale by the Buyers using Form S-1
promulgated under the 1933 Act.

 

(ii)                       Transfer Taxes.  On the Closing Date, all stock
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance, sale and transfer of the Securities
to be sold to each Buyer hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

 

(jj)                       Bank Holding Company Act.  Neither the Company nor
any of its Subsidiaries is subject to the Bank Holding Company Act of 1956, as
amended (the “BHCA”) and to regulation by the Board of Governors of the Federal
Reserve System (the “Federal Reserve”).  Neither the Company nor any of its
Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any equity
that is subject to the BHCA and to regulation by the Federal Reserve. Neither
the Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(kk)                 Shell Company Status.  The Company is not, and has never
been, an issuer identified in, or subject to, Rule 144(i).

 

(ll)                       Illegal or Unauthorized Payments; Political
Contributions.  Except as disclosed in Schedule 3(ll), neither the Company nor
any of its Subsidiaries nor, to the best of the Company’s knowledge (after
reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(mm)                      Money Laundering.  The Company and its Subsidiaries
are in compliance with, and have not previously violated, the USA Patriot Act of
2001 and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of

 

18

--------------------------------------------------------------------------------


 

Foreign Assets Control, including, but not limited, to (i) Executive Order 13224
of September 23, 2001 entitled, “Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg.
49079 (2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter
V.

 

(nn)                          Management.  During the past five year period, no
current or former officer or director of the Company or any of its Subsidiaries
has been the subject of:

 

(i)                                     except as otherwise previously disclosed
to the Buyers in writing, a petition under bankruptcy laws or any other
insolvency or moratorium law or the appointment by a court of a receiver, fiscal
agent or similar officer for such Person, or any partnership in which such
person was a general partner at or within two years before the filing of such
petition or such appointment, or any corporation or business association of
which such person was an executive officer at or within two years before the
time of the filing of such petition or such appointment;

 

(ii)                                  a conviction in a criminal proceeding or a
named subject of a pending criminal proceeding (excluding traffic violations
that do not relate to driving while intoxicated or driving under the influence);

 

(iii)                               any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining any such person from, or
otherwise limiting, the following activities:

 

(A)                              acting as a futures commission merchant,
introducing broker, commodity trading advisor, commodity pool operator, floor
broker, leverage transaction merchant, any other person regulated by the United
States Commodity Futures Trading Commission or an associated person of any of
the foregoing, or as an investment adviser, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, or engaging in
or continuing any conduct or practice in connection with such activity;

 

(B)                                engaging in any type of business practice; or

 

(C)                                engaging in any activity in connection with
the purchase or sale of any security or commodity or in connection with any
violation of securities laws or commodities laws;

 

(iv)                              any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any authority barring,
suspending or otherwise limiting for more than 60 days the right of any such
person to engage in any activity described in the preceding sub paragraph, or to
be associated with persons engaged in any such activity;

 

(v)                                 a finding by a court of competent
jurisdiction in a civil action or by the SEC or other authority to have violated
any securities law, regulation or decree and the judgment in such civil action
or finding by the SEC or any other authority has not been subsequently reversed,
suspended or vacated; or

 

19

--------------------------------------------------------------------------------


 

(vi)                              a finding by a court of competent jurisdiction
in a civil action or by the Commodity Futures Trading Commission to have
violated any federal commodities law, and the judgment in such civil action or
finding has not been subsequently reversed, suspended or vacated.

 

(oo)               No Additional Agreements. The Company does not have any
agreement or understanding with any Buyer with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

 

(pp)               Public Utility Holding Act.  None of the Company nor any of
its Subsidiaries is a “holding company,” or an “affiliate” of a “holding
company,” as such terms are defined in the Public Utility Holding Act of 2005.

 

(qq)               Federal Power Act.  None of the Company nor any of its
Subsidiaries is subject to regulation as a “public utility” under the Federal
Power Act, as amended.

 

(rr)                     Grants.  With respect to the agreements set forth on
Schedule 3(rr) attached hereto (the “Grant Agreements”), the Company and its
Subsidiaries (A) are in compliance with all certification, notice and reporting
requirements (B) have met all conditions precedent to receiving grant payments
or other incentives due as of the Closing Date (C) have received all grant
payments and other incentives from the applicable Governmental Entity due as of
the Closing Date and (D) have not taken any action or failed to perform pursuant
to the terms of the Grant Agreements such that an event of default has or will
occur necessitating a repayment of any grant payment or other sanction during
the period commencing on the Closing Date and ending on the Maturity Date (as
defined in the Notes).  The Grant Agreements constitute all agreements between
the Company and its Subsidiaries whereby the State of Florida and/or any other
Governmental Entity (including any state university) has provided a financial
incentive (monetary, land, or other) to the Company and its Subsidiaries in
consideration of its business establishment, maintenance and expansion in the
State of Florida or in any other state, province or country.

 

(ss)                 Ranking of Notes.  Except as set forth in Schedule 3(ss),
no Indebtedness of the Company, at the Closing, will be senior to, or pari passu
with, the Notes in right of payment, whether with respect to payment or
redemptions, interest, damages, upon liquidation or dissolution or otherwise.

 

(tt)                     Disclosure.  The Company confirms that neither it nor
any other Person acting on its behalf has provided any of the Buyers or their
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, non-public information concerning the Company
or any of its Subsidiaries, other than the existence of the transactions
contemplated by this Agreement and the other Transaction Documents. The Company
understands and confirms that each of the Buyers will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Buyers regarding the Company and its Subsidiaries,
their businesses and the transactions contemplated hereby, including the
schedules to this Agreement, furnished by or on behalf of the Company or any of
its Subsidiaries is true and correct and does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements

 

20

--------------------------------------------------------------------------------


 

made therein, in the light of the circumstances under which they were made, not
misleading.  All of the written information furnished after the date hereof by
or on behalf of the Company or any of its Subsidiaries to you pursuant to or in
connection with this Agreement and the other Transaction Documents, taken as a
whole, will be true and correct in all material respects as of the date on which
such information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they are
made, not misleading.  Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly disclosed. 
All financial projections and forecasts that have been prepared by or on behalf
of the Company or any of its Subsidiaries and made available to you have been
prepared in good faith based upon reasonable assumptions and represented, at the
time each such financial projection or forecast was delivered to you, the
Company’s best estimate of future financial performance (it being recognized
that such financial projections or forecasts are not to be viewed as facts and
that the actual results during the period or periods covered by any such
financial projections or forecasts may differ from the projected or forecasted
results).  The Company acknowledges and agrees that no Buyer makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

4.                                      COVENANTS.

 

(a)                       Best Efforts. Each Buyer shall use its best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement. The Company shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 7 of
this Agreement.

 

(b)                      Form D and Blue Sky.  The Company shall file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to each Buyer promptly after such filing.  The Company shall,
promptly after the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to,
qualify the Securities for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers promptly after the
Closing Date.  Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Securities to the Buyers.

 

21

--------------------------------------------------------------------------------


 

(c)                       Reporting Status. Until the date on which the Buyers
shall have sold all of the Registrable Securities (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would no longer require such filings or
otherwise permit such termination.  If Form S-3 becomes available to the Company
for the registration of the Registrable Securities and such form is used for
registration of any Registrable Securities, the Company shall take all actions
necessary to maintain its eligibility to register the Registrable Securities for
resale by the Buyers on Form S-3.

 

(d)                      Use of Proceeds. The Company will use the proceeds from
the sale of the Securities for general corporate purposes, including the payment
of an aggregate of $22,500,000 (including $19,500,000 of outstanding
indebtedness) to the Subordinated Lender, but not otherwise, directly or
indirectly, for (i) the satisfaction of any debt of the Company or any of its
Subsidiaries (other than payment of trade payables incurred in the ordinary
course of business of the Company and its Subsidiaries and consistent with prior
practices or as described on Schedule 4(d) attached hereto), (ii) the redemption
or repurchase of any securities of the Company or any of its Subsidiaries or
(iii) the settlement of any outstanding litigation.

 

(e)                       Financial Information.

 

(i)                                     The Company agrees to send the following
to each Investor (as defined in the Registration Rights Agreement) during the
Reporting Period (A) unless the following are filed with the SEC through EDGAR
and are available to the public through the EDGAR system, within one
(1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or
any consolidated balance sheets, income statements, shareholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the 1933 Act, (B) on the same day as
the release thereof, facsimile copies of all press releases issued by the
Company or any of its Subsidiaries and (C) copies of any notices and other
information made available or given to the shareholders of the Company
generally, contemporaneously with the making available or giving thereof to the
shareholders.

 

(ii)                                  Within two (2) business days of a written
request of any Investor, the Company shall deliver to such Investor (unless
filed with the SEC through EDGAR and available to the public through the EDGAR
system):

 

(A)                               Monthly Reports.  As soon as practicable, and
in any event within 30 days after the close of each month of each fiscal year of
the Company, a consolidated balance sheet, statement of income and statement of
cash flows of the Company and any Subsidiaries as at the close of such month and
covering operations for such month and the portion of the Company’s fiscal year
ending on the last day of such month, all in reasonable detail and prepared in
accordance with GAAP, subject to audit and year-end adjustments, setting forth
in each case in comparative form the figures for the comparable period of the
previous fiscal

 

22

--------------------------------------------------------------------------------


 

year.

 

(B)                                 Other Reports.  As soon as practicable, such
other information as may be reasonably requested by such Investor, including,
without limitation, a copy of (x) each financial statement, report, notice or
proxy statement sent by the Company to shareholders generally, of each financial
statement, report, notice or proxy statement sent by the Company or any of the
Subsidiaries to the SEC or any successor agency, if applicable, of each regular
or periodic report and any registration statement, prospectus or written
communication (other than transmittal letters) in respect thereof filed by the
Company or any Subsidiary with, or received by such Person in connection
therewith from, any domestic or foreign securities exchange, the SEC or any
successor agency or any foreign regulatory authority performing functions
similar to the SEC, of any press release issued by the Company or any
Subsidiary, and of any material of any nature whatsoever prepared by the SEC or
any successor agency thereto or any state “Blue Sky” or securities law
commission which relates to or affects in any way the Company or any Subsidiary
and (y) all material communications with and from federal or state regulatory
agencies or any other Governmental Entity of any kind excluding any and all
material communications with the U.S. government that are deemed classified.

 

(f)                         Listing.  The Company shall promptly secure the
listing or designation for quotation (as the case may be) of all of the
Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed or
designated for quotation (as the case may be) (subject to official notice of
issuance) and shall maintain such listing or designation for quotation (as the
case may be) of all Registrable Securities from time to time issuable under the
terms of the Transaction Documents on such national securities exchange or
automated quotation system. The Company shall maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the Principal
Market, the NYSE Amex, the Nasdaq Capital Market the Nasdaq Global Market or the
Nasdaq Global Select Market (each, an “Eligible Market”). Neither the Company
nor any of its Subsidiaries shall take any action which could be reasonably
expected to result in the delisting or suspension of the Common Stock on an
Eligible Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).

 

(g)                      Fees.

 

(i)                                   The Company shall reimburse Tenor
Opportunity Master Fund, Ltd. (“Tenor Opportunity”) or its designee(s) for all
costs and expenses incurred by it or its affiliates in connection with the
transactions contemplated by the Transaction Documents (including, without
limitation, all legal fees and disbursements in connection therewith,
structuring, documentation and implementation of the transactions contemplated
by the Transaction Documents and due diligence and regulatory filings in
connection therewith) (the “Tenor Transaction Expenses”), which amount shall not
exceed $300,000 without the consent of the Company (other than Tenor Transaction
Expenses incurred pursuant to Section 4(y) below in connection with the
preparation, review and negotiation of account control agreements, mortgages and
related ancillary

 

23

--------------------------------------------------------------------------------


 

documents with respect to the accounts and properties disclosed in the
Perfection Certificate (or as disclosed to the Collateral Agent by the Company
or any of its Subsidiaries, from time to time, pursuant to the Security
Documents or the Notes) and otherwise with respect to the perfection and/or
enforcement of the security interest created by the Security Documents and/or
any Guaranty (the “Tenor Security Transaction Expenses”)) and shall be withheld
by Tenor Opportunity from its Purchase Price at the Closing or paid by the
Company upon termination of this Agreement on demand by Tenor Opportunity so
long as such termination did not occur as a result of a material breach by Tenor
Opportunity of any of its obligations hereunder (as the case may be), less
$100,000 which was previously advanced to Tenor Opportunity by the Company.  The
Company shall promptly reimburse Tenor Opportunity or its counsel, as
applicable, on demand for (x) all Tenor Transaction Expenses not so reimbursed
through such withholding at the Closing, subject to the limitation in the
preceding sentence, and (y) all Tenor Security Transaction Expenses.

 

(ii)                                The Company shall reimburse Hudson Bay
Master Fund Ltd (“Hudson Bay”) or its designee(s) for all costs and expenses
incurred by it or its affiliates in connection with the transactions
contemplated by the Transaction Documents (the “Hudson Bay Transaction
Expenses”), which amount shall not exceed $45,000 without the consent of the
Company (other than Hudson Bay Transaction Expenses incurred pursuant to
Section 4(y) below in connection with the preparation, review and negotiation of
account control agreements, mortgages and related ancillary documents with
respect to the accounts and properties disclosed in the Perfection Certificate
(or as disclosed to the Collateral Agent by the Company or any of its
Subsidiaries, from time to time, pursuant to the Security Documents or the
Notes) and otherwise with respect to the perfection and/or enforcement of the
security interest created by the Security Documents and/or any Guaranty (the
“Hudson Bay Security Transaction Expenses”)) and shall be withheld by Hudson Bay
from its Purchase Price at the Closing or paid by the Company upon termination
of this Agreement on demand by Hudson Bay so long as such termination did not
occur as a result of a material breach by Hudson Bay of any of its obligations
hereunder (as the case may be).  The Company shall promptly reimburse Hudson Bay
or its counsel, as applicable, on demand for (x) all Hudson Bay Transaction
Expenses not so reimbursed through such withholding at the Closing, subject to
the limitation in the preceding sentence, and (y) all Hudson Bay Security
Transaction Expenses.

 

(iii)                             The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, transfer agent
fees, DTC (as defined below) fees or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

 

(h)                      Pledge of Securities. Notwithstanding anything to the
contrary contained in

 

24

--------------------------------------------------------------------------------


 

Section 2(g), the Company acknowledges and agrees that the Securities may be
pledged by a Buyer in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Buyer.

 

(i)                          Disclosure of Transactions and Other Material
Information. The Company shall, on or before 8:30 a.m., New York time, on the
second (2nd) Business Day after the date of this Agreement, issue a press
release (the “Press Release”) reasonably acceptable to the Buyers disclosing all
the material terms of the transactions contemplated by the Transaction
Documents. On or before 8:30 a.m., New York time, on the second (2nd) Business
Day after the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated by
the Transaction Documents in the form required by the 1934 Act and attaching all
the material Transaction Documents (including, without limitation, this
Agreement, the form of Notes, the form of the Warrants, the form of US Security
Agreement, the form of Canada Security Agreement, the form of Guaranty, the form
of Voting Agreement, and the form of the Registration Rights Agreement)
(including all attachments, the “8-K Filing”). From and after the filing of the
8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided to any of the Buyers by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction Documents.
The Company shall not, and the Company shall cause each of its Subsidiaries and
each of its and their respective officers, directors, employees and agents not
to, provide any Buyer with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the issuance of the Press
Release without the express prior written consent of such Buyer. In the event of
a breach of any of the foregoing covenants, including, without limitation,
Section 4(o) of this Agreement, or any of the covenants or agreements contained
in any other Transaction Document, by the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees and agents (as
determined in the reasonable good faith judgment of such Buyer), in addition to
any other remedy provided herein or in the Transaction Documents, such Buyer
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such breach or such material,
non-public information, as applicable, without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  No Buyer shall have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, shareholders or agents, for any such disclosure. Subject
to the foregoing, neither the Company, its Subsidiaries nor any Buyer shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the applicable Buyer, the Company shall not (and shall
cause each of its Subsidiaries

 

25

--------------------------------------------------------------------------------


 

and affiliates to not) disclose the name of such Buyer in any filing,
announcement, release or otherwise.

 

(j)                          Additional Registration Statements. Until the
Applicable Date (as defined below) and at any time thereafter while any
Registration Statement is not effective or the prospectus contained therein is
not available for use, the Company shall not file a registration statement under
the 1933 Act relating to securities that are not the Registrable Securities
(other than (i) with respect to Common Stock issuable upon conversion of the
Subordinated Notes (including, without limitation, after giving effect to the
antidilution and other adjustments set forth therein as of the date of initial
issuance thereof), provided that no conversion price in the Subordinated Note is
otherwise lowered, such Subordinated Notes are not amended to increase the
number of shares issuable thereunder or extend the maturity date thereof and
none of the terms or conditions thereof are otherwise materially changed in any
manner that adversely affects any of the Buyers, and 145,000 shares of the
Common Stock held by the holder of the Subordinated Notes on the date hereof,
(ii) with respect to Common Stock, Convertible Securities and/or Options issued
or issuable in the circumstances described in clause (H) of Section 4(k) or
(iii) on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or their
then equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans). 
“Applicable Date” means the first date on which the resale by the Buyers of all
Registrable Securities is covered by one or more effective Registration
Statements (as defined in the Registration Rights Agreement) (and each
prospectus contained therein is available for use on such date).

 

(k)                       Additional Issuance of Securities. So long as any
Buyer beneficially owns any Securities, neither the Company nor any of its
Subsidiaries will, directly or indirectly, without the prior written consent of
the Required Holders, (i) issue any Notes (other than to the Buyers as
contemplated hereby or in the Notes), (ii) issue any other securities that would
cause a breach or default under the Notes or the Warrants or (iii) during the
period commencing on the date hereof and ending on the date immediately
following the ninety (90) day anniversary of the Applicable Date (provided that
such period shall be extended by the number of days during such period and any
extension thereof contemplated by this proviso on which the Registration
Statement is not effective or any prospectus contained therein is not available
for use) (the “Restricted Period”), issue, offer, sell, grant any option or
right to purchase, or otherwise dispose of (or announce any issuance, offer,
sale, grant of any option or right to purchase or other disposition of) any
equity security or any equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the 1933 Act), any Convertible Securities (as defined below),
any debt, any preferred stock or any purchase rights) (any such issuance, offer,
sale, grant, disposition or announcement is referred to as a “Subsequent
Placement”).  Notwithstanding the foregoing, this Section 4(k) shall not apply
in respect of the issuance of (A) shares of Common Stock or standard options to
purchase Common Stock to directors, officers or employees of the Company in
their capacity as such pursuant to an Approved Stock Plan (as defined below),
provided that (1) all such issuances (taking into account the shares of Common
Stock issuable upon exercise of such options granted after the date hereof, but
not such shares issuable upon exercise of such options granted before the date
hereof) after the date hereof pursuant to this clause (A) do not, in the
aggregate, exceed more than 10% of the Common Stock issued and outstanding
immediately prior to the date

 

26

--------------------------------------------------------------------------------


 

hereof and (2) the exercise price of any such options is not lowered, none of
such options are amended to increase the number of shares issuable thereunder
and none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects any of the Buyers; (B) shares of
Common Stock issued upon the conversion or exercise of Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (A) above) issued prior to the
date hereof, provided that the conversion price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) is not lowered,
none of such Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (A) above) are amended to increase the number of shares issuable
thereunder or extend the maturity date or expiration date of such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) and none of the
terms or conditions of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (A) above) are otherwise materially changed in any manner
that adversely affects any of the Buyers; (C) the Conversion Shares, (D) the
Interest Shares, (E) the Warrant Shares, (F) shares of Common Stock issued upon
the conversion of (or otherwise pursuant to) the Subordinated Note (including,
without limitation, after giving effect to the antidilution and other
adjustments set forth therein as of the date of initial issuance thereof),
provided that no conversion price in the Subordinated Note is otherwise lowered,
the Subordinated Note is not amended to increase the number of shares issuable
thereunder or to extend the maturity date thereof and none of the terms or
conditions of the Subordinated Note are otherwise materially changed in any
manner that adversely affects any of the Buyers, (G) shares of Common Stock or
Convertible Securities issued or issuable in connection with strategic or
commercial alliances, acquisitions, mergers, and strategic partnerships,
provided, that (x) the primary purpose of such issuance is not to raise capital
as determined in good faith by the board of directors of the Company, (y) the
purchaser or acquirer of the securities in such issuance solely consists of
either (I) the actual participants in such strategic or commercial alliance or
strategic or commercial partnership, (II) the actual owners of such assets or
securities acquired in such acquisition or merger or (III) the stockholders,
partners or members of the foregoing Persons and (z) the number or amount of
securities issued to such Persons by the Company shall not be disproportionate
to each such Person’s actual participation in such strategic or commercial
alliance or strategic or commercial partnership or ownership of such assets or
securities to be acquired by the Company, as applicable (each of the foregoing
in clauses (A) through (G), collectively the “Excluded Securities”), (H) shares
of Common Stock and/or Convertible Securities issued or issuable in connection
with or pursuant to a bona fide firm commitment underwritten public offering
with a nationally recognized underwriter which generates gross proceeds to the
Company in excess of $20,000,000 (other than an “at-the-market offering” as
defined in Rule 415(a)(4) under the 1933 Act, “equity lines”, “confidential
market public offerings”, “unregistered direct offerings”, “wall-crossed
offerings”, “pre-marketed offerings” and such other public offerings that are
announced after confidential marketing to investors), and (I) shares of Common
Stock and/or Convertible Securities issued or issuable in connection with a
private offering exempt from the registration requirements of the 1933 Act. 
“Approved Stock Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common

 

27

--------------------------------------------------------------------------------


 

Stock and standard options to purchase Common Stock may be issued to any
employee, officer or director for services provided to the Company in their
capacity as such. “Convertible Securities” means any capital stock or other
security of the Company or any of its Subsidiaries that is at any time and under
any circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

(l)                          Reservation of Shares. So long as any Notes or
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 150% of (i) the maximum number of shares of Common Stock issuable upon
conversion of all the Notes (assuming for purposes hereof, that the Notes are
convertible at the Conversion Price (as defined in the Notes) and without regard
to any limitations on the conversion of the Notes set forth therein), and
(ii) the maximum number of Interest Shares issuable pursuant to the terms of the
Notes (determined as if issued on the Trading Day immediately preceding the
Closing Date without taking into account any limitations on the issuance of
securities set forth in the Notes) and (iii) the maximum number of Warrant
Shares issuable upon exercise of all the Warrants (without regard to any
limitations on the exercise of the Warrants set forth therein).

 

(m)                    Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

 

(n)                      Variable Securities.  Until all of the Registrable
Securities have been sold by the Buyers, the Company and each Subsidiary shall
be prohibited from effecting or entering into an agreement to effect any
Subsequent Placement involving a Variable Rate Transaction. “Variable Rate
Transaction” means a transaction in which the Company or any Subsidiary
(i) issues or sells any Convertible Securities either (A) at a conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such Convertible Securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such Convertible Securities or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company, such Subsidiary or the market for the Common
Stock, other than pursuant to a customary “weighted average” anti-dilution
provision or (ii) enters into any agreement (including, without limitation, an
equity line of credit) whereby the Company or any Subsidiary may sell securities
at a future determined price (other than standard and customary “preemptive” or
“participation” rights). Each Buyer shall be entitled to obtain injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.

 

(o)                      Participation Right. Until the second (2nd) anniversary
of the Closing Date, neither the Company nor any of its Subsidiaries shall,
directly or indirectly, effect any Subsequent Placement, unless the Company
shall have first complied with this Section 4(o). The Company acknowledges and
agrees that the right set forth in this Section 4(o) is a right granted by the
Company, separately, to each Buyer.

 

28

--------------------------------------------------------------------------------


 

(i)                                     At least five (5) Trading Days prior to
any proposed or intended Subsequent Placement, the Company shall deliver to each
Buyer a written notice of its proposal or intention to effect a Subsequent
Placement (each such notice, a “Pre-Notice”), which Pre-Notice shall not contain
any information (including, without limitation, material, non-public
information) other than either: (A) if possible, (i) a statement that the
Company proposes or intends to effect a Subsequent Placement, (ii) a statement
that the statement in clause (i) above does not constitute material, non-public
information and (iii) a statement informing such Buyer that it is entitled to
receive an Offer Notice (as defined below) with respect to such Subsequent
Placement upon its written request or (B) otherwise, that the Company proposes
or intends to give material non-public information to the Buyer upon such
Buyer’s written request.  Upon the written request of a Buyer within three
(3) Trading Days after the Company’s delivery to such Buyer of such Pre-Notice,
and only upon a written request by such Buyer, the Company shall promptly, but
no later than one (1) Trading Day after such request, deliver to such Buyer an
irrevocable written notice (the “Offer Notice”) of any proposed or intended
issuance or sale or exchange (the “Offer”) of the securities being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall
(w) identify and describe the Offered Securities, (x) describe the price and
other terms upon which they are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the Persons (if known) to which or with which the Offered
Securities are to be offered, issued, sold or exchanged and (z) offer to issue
and sell to or exchange with the Buyers in accordance with the terms of the
Offer no less than 30% of the Offered Securities; provided that the number of
Offered Securities which a Buyer shall have the right to subscribe for under
this Section 4(o) shall be (a) based on such Buyer’s pro rata portion of the
aggregate original principal amount of the Notes purchased hereunder by all
Buyers (the “Basic Amount”) and (b) with respect to each Buyer that elects to
purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Buyers as such Buyer shall indicate
it will purchase or acquire should the other Buyers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”).

 

(ii)                                  To accept an Offer, in whole or in part,
such Buyer must deliver a written notice to the Company prior to the end of the
fifth (5th) Business Day after such Buyer’s receipt of the Offer Notice (the
“Offer Period”), setting forth the portion of such Buyer’s Basic Amount that
such Buyer elects to purchase and, if such Buyer shall elect to purchase all of
its Basic Amount, the Undersubscription Amount, if any, that such Buyer elects
to purchase (in either case, the “Notice of Acceptance”). If the Basic Amounts
subscribed for by all Buyers are less than the total of all of the Basic
Amounts, then such Buyer who has set forth an Undersubscription Amount in its
Notice of Acceptance shall be entitled to purchase, in addition to the Basic
Amounts subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), such Buyer who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Buyer bears to the total Basic Amounts of all Buyers that have subscribed
for Undersubscription Amounts, subject to

 

29

--------------------------------------------------------------------------------


 

rounding by the Company to the extent it deems reasonably necessary.
Notwithstanding the foregoing, if the Company desires to modify or amend the
terms and conditions of the Offer prior to the expiration of the Offer Period,
the Company may deliver to each Buyer a new Offer Notice and the Offer Period
shall expire on the fifth (5th) Business Day after such Buyer’s receipt of such
new Offer Notice.

 

(iii)                               The Company shall have five (5) Business
Days from the expiration of the Offer Period above (i) to offer, issue, sell or
exchange all or any part of such Offered Securities as to which a Notice of
Acceptance has not been given by a Buyer (the “Refused Securities”) pursuant to
a definitive agreement(s) (the “Subsequent Placement Agreement”), but only to
the offerees described in the Offer Notice (if so described therein) and only
upon terms and conditions (including, without limitation, unit prices and
interest rates) that are not more favorable to the acquiring Person or Persons
or less favorable to the Company than those set forth in the Offer Notice and
(ii) to publicly announce (a) the execution of such Subsequent Placement
Agreement, and (b) either (x) the consummation of the transactions contemplated
by such Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.

 

(iv)                              In the event the Company shall propose to sell
less than all the Refused Securities (any such sale to be in the manner and on
the terms specified in Section 4(o)(iii) above), then such Buyer may, at its
sole option and in its sole discretion, reduce the number or amount of the
Offered Securities specified in its Notice of Acceptance to an amount that shall
be not less than the number or amount of the Offered Securities that such Buyer
elected to purchase pursuant to Section 4(o)(ii) above multiplied by a fraction,
(i) the numerator of which shall be the number or amount of Offered Securities
the Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Buyers pursuant to this Section 4(o) prior to
such reduction) and (ii) the denominator of which shall be the original amount
of the Offered Securities. In the event that any Buyer so elects to reduce the
number or amount of Offered Securities specified in its Notice of Acceptance,
the Company may not issue, sell or exchange more than the reduced number or
amount of the Offered Securities unless and until such securities have again
been offered to the Buyers in accordance with Section 4(o)(i) above.

 

(v)                                 Upon the closing of the issuance, sale or
exchange of all or less than all of the Refused Securities, such Buyer shall
acquire from the Company, and the Company shall issue to such Buyer, the number
or amount of Offered Securities specified in its Notice of Acceptance. The
purchase by such Buyer of any Offered Securities is subject in all cases to the
preparation, execution and delivery by the Company and such Buyer of a separate
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to such Buyer and its counsel.

 

30

--------------------------------------------------------------------------------


 

(vi)                              Any Offered Securities not acquired by a Buyer
or other Persons in accordance with this Section 4(o) may not be issued, sold or
exchanged until they are again offered to such Buyer under the procedures
specified in this Agreement.

 

(vii)                           The Company and each Buyer agree that if any
Buyer elects to participate in the Offer, neither the Subsequent Placement
Agreement with respect to such Offer nor any other transaction documents related
thereto (collectively, the “Subsequent Placement Documents”) shall include any
term or provision whereby such Buyer shall be required to agree to any
restrictions on trading as to any securities of the Company or be required to
consent to any amendment to or termination of, or grant any waiver, release or
the like under or in connection with, any agreement previously entered into with
the Company or any instrument received from the Company.

 

(viii)                        Notwithstanding anything to the contrary in this
Section 4(o) and unless otherwise agreed to by such Buyer, the Company shall
either confirm in writing to such Buyer that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case, in such a manner such that such
Buyer will not be in possession of any material, non-public information, by the
fifth (5th) Business Day following delivery of the Offer Notice. If by such
fifth (5th) Business Day, no public disclosure regarding a transaction with
respect to the Offered Securities has been made, and no notice regarding the
abandonment of such transaction has been received by such Buyer, such
transaction shall be deemed to have been abandoned and such Buyer shall not be
in possession of any material, non-public information with respect to the
Company or any of its Subsidiaries. Should the Company decide to pursue such
transaction with respect to the Offered Securities, the Company shall provide
such Buyer with another Offer Notice and such Buyer will again have the right of
participation set forth in this Section 4(o). The Company shall not be permitted
to deliver more than one Offer Notice to such Buyer in any sixty (60) day
period, except as expressly contemplated by the last sentence of
Section 4(o)(ii).

 

(ix)                                The restrictions contained in this
Section 4(o) shall not apply in connection with the issuance of any Excluded
Securities.  The Company shall not circumvent the provisions of this
Section 4(o) by providing terms or conditions to one Buyer that are not provided
to all.

 

(p)                      Dilutive Issuances.  For so long as any Notes or
Warrants remain outstanding, the Company shall not, in any manner, enter into or
affect any Dilutive Issuance (as defined in the Notes) if the effect of such
Dilutive Issuance is to cause the Company to be required to issue upon
conversion of any Notes or exercise of any Warrant any shares of Common Stock in
excess of that number of shares of Common Stock which the Company may issue upon
conversion of the Notes and exercise of the Warrants without breaching the
Company’s obligations under the rules or regulations of the Principal Market.

 

(q)                      Passive Foreign Investment Company.  The Company shall
conduct its business in such a manner as will ensure that the Company will not
be deemed to constitute a passive foreign investment company within the meaning
of Section 1297 of the U.S. Internal

 

31

--------------------------------------------------------------------------------


 

Revenue Code of 1986, as amended.

 

(r)                         Restriction on Redemption and Cash Dividends.  So
long as any Notes are outstanding, the Company shall not, except as expressly
permitted by the terms of the Notes, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, any securities of the Company
without the prior express written consent of the Buyers.

 

(s)                       Corporate Existence.  So long as any Buyer owns any
Notes or Warrants, the Company shall not be party to any Fundamental Transaction
(as defined in the Notes) unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the Notes
and the Warrants.

 

(t)                         Shareholder Approval.  The Company shall prepare and
file with the SEC, as promptly as practicable after the date hereof but in no
event later than twenty (20) days after the date hereof, an information
statement (the “Information Statement”), in a form reasonably acceptable to the
Buyers and Greenberg Traurig LLP, at the expense of the Company, with the
Company obligated to reimburse the expenses of Greenberg Traurig LLP incurred in
connection therewith in an amount not exceed $5,000, informing the shareholders
of the Company of the receipt of the consents of the holders of a majority of
the outstanding voting securities of the Company in the form attached hereto as
Exhibit G (the “Shareholder Consent”) approving the Shareholder Resolutions (the
“Shareholder Resolutions”, and such required affirmative approval by the
shareholders of the Company of such Shareholder Resolutions as determined in
accordance with the Articles of Incorporation and the Bylaws, the “Shareholder
Approval”) that approve the transactions contemplated hereby, including, without
limitation, the issuance and terms of the Securities and the approval of such
transactions pursuant to applicable law and the rules and regulations of the
Principal Market.  In addition to the foregoing, if otherwise required by
applicable law, rule or regulation, or if the Shareholder Consent is not
sufficient to obtain the Shareholder Approval, the Company shall prepare and
file with the SEC a preliminary proxy statement with respect to a special or
annual meeting of the shareholders of the Company (the “Shareholder Meeting”),
which shall be called as promptly as practicable after the date hereof, but in
no event later than August 4, 2012 (the “Shareholder Meeting Deadline”)
soliciting each such shareholder’s affirmative vote for approval of, to the
extent not previously adopted, the Shareholder Resolutions (the date such
Shareholder Approval is obtained, the “Shareholder Approval Date”), and the
Company shall use its reasonable best efforts to solicit its shareholders’
approval of such Shareholder Resolutions and to cause the Board of Directors of
the Company to recommend to the shareholders that they approve the Shareholder
Resolutions.  The Company shall be obligated to seek to obtain the Shareholder
Approval by the Shareholder Meeting Deadline.  If, despite the Company’s best
efforts the Stockholder Approval is not obtained on or prior to the Stockholder
Meeting Deadline, the Company shall cause an additional Stockholder Meeting to
be held each calendar quarter thereafter until such Stockholder Approval is
obtained.

 

(u)                      Collateral Agent.  Each Buyer hereby (a) appoints
Hudson Bay Master Fund Ltd., as the collateral agent hereunder and under the
other Security Documents (in such capacity, the “Collateral Agent”), and
(b) authorizes the Collateral Agent (and its officers, directors, employees and
agents) to take such action on such Buyer’s behalf in accordance with the terms
hereof and thereof.  The Collateral Agent shall not have, by reason hereof or
any of the other

 

32

--------------------------------------------------------------------------------


 

Security Documents, a fiduciary relationship in respect of any Buyer.  Neither
the Collateral Agent nor any of its officers, directors, employees and agents
shall have any liability to any Buyer for any action taken or omitted to be
taken in connection hereof or any other Security Document except to the extent
caused by its own gross negligence or willful misconduct, and each Buyer agrees
to defend, protect, indemnify and hold harmless the Collateral Agent and all of
its officers, directors, employees and agents (collectively, the “Collateral
Agent Indemnitees”) from and against any losses, damages, liabilities,
obligations, penalties, actions, judgments, suits, fees, costs and expenses
(including, without limitation, reasonable attorneys’ fees, costs and expenses)
incurred by such Collateral Agent Indemnitee, whether direct, indirect or
consequential, arising from or in connection with the performance by such
Collateral Agent Indemnitee of the duties and obligations of Collateral Agent
pursuant hereto or any of the Security Documents.  The Collateral Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Holders
(which, as of the date hereof, shall be deemed to include a requirement that the
Collateral Agent shall not release any Liens (as defined in the Notes) in favor
of the holders of Notes on any assets of the Company or any of its Subsidiaries
or sell any assets of the Company or any of its Subsidiaries (in each case,
other than a release of cash and any related Lien from the Lockbox Account (as
defined in the Notes) in accordance with the terms of the Notes) without the
written consent of the Required Holders), and such instructions shall be binding
upon all holders of Notes; provided, however, that the Collateral Agent shall
not be required to take any action which, in the reasonable opinion of the
Collateral Agent, exposes the Collateral Agent to liability or which is contrary
to this Agreement or any other Transaction Document or applicable law.  The
Collateral Agent shall be entitled to rely upon any written notices, statements,
certificates, orders or other documents or any telephone message believed by it
in good faith to be genuine and correct and to have been signed, sent or made by
the proper Person, and with respect to all matters pertaining to this Agreement
or any of the other Transaction Documents and its duties hereunder or
thereunder, upon advice of counsel selected by it.

 

(v)                      Successor Collateral Agent.

 

(i)                                     The Collateral Agent may resign from the
performance of all its functions and duties hereunder and under the other
Transaction Documents at any time by giving at least ten (10) Business Days’
prior written notice to the Company and each holder of Notes.  Such resignation
shall take effect upon the acceptance by a successor Collateral Agent of
appointment pursuant to clauses (ii) and (iii) below or as otherwise provided
below.  If at any time the Collateral Agent (together with its affiliates)
beneficially owns less than $1 million in aggregate principal amount of Notes,
the Required Holders may, by written consent, remove the Collateral Agent from
all its functions and duties hereunder and under the other Transaction
Documents.

 

(ii)                                  Upon any such notice of resignation or
removal, the Required Holders shall appoint a successor collateral agent.  Upon
the acceptance of any appointment as Collateral Agent hereunder by a successor
agent, such successor collateral agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the collateral
agent, and the Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the other Transaction

 

33

--------------------------------------------------------------------------------


 

Documents.  After the Collateral Agent’s resignation or removal hereunder as the
collateral agent, the provisions of this Section 4(v) shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the Collateral
Agent under this Agreement and the other Transaction Documents.

 

(iii)                               If a successor collateral agent shall not
have been so appointed within said ten (10) Business Day period, the Collateral
Agent shall then appoint a successor collateral agent who shall serve as the
Collateral Agent until such time, if any, as the Required Holders appoint a
successor collateral agent as provided above.

 

(iv)                              In the event that a successor Collateral Agent
is appointed pursuant to the provisions of this Section 4(v) that is not a Buyer
or an affiliate of any Buyer (or the Required Holders or the Collateral Agent
(or its successor), as applicable, notify the Company that they or it wants to
appoint such a successor Collateral Agent pursuant to the terms of this
Section 4(v)), the Company and each Subsidiary thereof (other than the Inactive
Subsidiaries) covenants and agrees to promptly take all actions reasonably
requested by the Required Holders or the Collateral Agent (or its successor), as
applicable, from time to time, to secure a successor Collateral Agent
satisfactory to the requesting part(y)(ies), in their sole discretion,
including, without limitation, by paying all reasonable and customary fees and
expenses of such successor Collateral Agent, by having the Company and each
Subsidiary thereof (other than the Inactive Subsidiaries) agree to indemnify any
successor Collateral Agent pursuant to reasonable and customary terms and by
each of the Company and each Subsidiary thereof (other than the Inactive
Subsidiaries) executing a collateral agency agreement or similar agreement
and/or any amendment to the Security Documents reasonably requested or required
by the successor Collateral Agent.

 

(w)                    No Waiver of Voting Agreement.  The Company shall use its
reasonable best efforts to effectuate the transactions contemplated by the
Voting Agreement.  The Primary Shareholders (as defined below) hold
approximately 68.2% of the issued and outstanding shares of Common Stock.  The
Company shall not amend, waive, modify or terminate any provision of the Voting
Agreement and shall enforce the provisions of the Voting Agreement in accordance
with its terms.  If any of the Primary Shareholders signatory thereto breaches
any provisions of the Voting Agreement, the Company shall promptly use its
reasonable best efforts to seek specific performance of the terms of the Voting
Agreement in accordance with Section 4.02 thereof.  In addition, if the Company
receives any notice from the Primary Shareholders signatory thereto pursuant to
the Voting Agreement, the Company shall promptly, but in no event later than two
(2) Business Days, deliver a copy of such notice to each Buyer.

 

(x)                        Stock Splits.  Until the Notes and Warrants and all
notes and warrants issued pursuant to the terms thereof are no longer
outstanding, the Company shall not effect any stock combination, reverse stock
split or other similar transaction (or make any public announcement or
disclosure with respect to any of the foregoing) without the prior written
consent of the Required Holders (as defined below).

 

(y)                      Post-Closing Covenants.  Unless the dates set forth
below are extended with the written consent of the Collateral Agent:

 

34

--------------------------------------------------------------------------------


 

(i)                                     Within 60 days following the Closing
Date, the Company shall duly execute and deliver a mortgage (the “Mortgage”)
securing an amount up to One Million and 00/100 Dollars ($1,000,000.00) covering
each of the real property described in Schedule 4(y)(ii) hereto (the
“Properties”), in form and substance reasonably satisfactory to the Collateral
Agent and shall have paid any mortgage, transfer and/or other recording taxes
related thereto.

 

(ii)                                  Within 60 days following the Closing Date,
the Company shall have delivered evidence to each Buyer that the Mortgage shall
have been filed of record, in the applicable real property records of such
applicable jurisdictions set forth in the Mortgage and covering the Properties.

 

(iii)                               Concurrently with the delivery of the
Mortgage, the Company shall cause to be delivered to the Collateral Agent an
opinion of the Company’s outside counsel in form and substance reasonably
satisfactory to the Collateral Agent regarding, inter alia, (a) Borrower’s and
its mortgagor Subsidiaries’ (i) due formation and good standing and (ii) due
power and authority to execute, deliver and perform this Agreement, the
Transaction Documents, the Mortgage, and the transactions contemplated thereby,
as applicable, and (b) the due execution and delivery by the Company and its
Subsidiaries of this Agreement and/or the other Transaction Documents to which
they are parties;

 

(iv)                              Concurrently with the delivery of the
Mortgage, the Company shall cause to be delivered to the Collateral Agent
consents and authorizing resolutions duly executed by Company’s board of
directors, as required by the terms of Company’s Articles of Incorporation and
By-Laws as in effect on the date thereof, and by the mortgagor Subsidiaries’
managers or managing members, boards of directors or other equivalent bodies, as
required by the terms of the organizational documents of the mortgagor
Subsidiaries as in effect on the date thereof, together with the related
incumbency certificates, consenting to and authorizing the execution, delivery
and performance of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby;

 

(v)                                 Within 60 days following the Closing Date,
the Company shall have delivered to the Collateral Agent an ALTA mortgagee title
insurance policy (the “Mortgage Policy”) (or, if such Property is in a state
which does not permit the issuance of such ALTA policy, such form as shall be
permitted in such state and reasonably acceptable to the Collateral Agent),
issued by Chicago Title Insurance Corporation or another title insurance company
satisfactory to the Collateral Agent (the “Title Insurance Company”) with
respect to each of the Properties, in an amount satisfactory to the Collateral
Agent with respect to each such Property, which amount shall not exceed the fair
market value for such Property, or in the aggregate for all Properties, the
aggregate principal amount of the Notes, assuring the Collateral Agent that the
Mortgage creates a valid and enforceable first mortgage lien subject only to
Permitted Liens (as defined in the Notes) on such Property, free and clear of
all defects and encumbrances other than Permitted Liens and those which are
usual and customary or permitted by the Collateral Agent in its reasonable
discretion, which Mortgage Policy shall be in form and substance reasonably
satisfactory to the Collateral Agent and containing such

 

35

--------------------------------------------------------------------------------


 

endorsements as shall be reasonably satisfactory to the Collateral Agent,
including a last dollar endorsement, and for any other matters that the
Collateral Agent may reasonably request, and providing affirmative insurance as
the Collateral Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to the Collateral Agent.  In the event the
Collateral Agent reasonably requests the deletion of any standard or printed
exceptions, the Company shall provide customary affidavits, and other similar
instruments, including updated surveys, as are reasonably required by the Title
Insurance Company for the deletion of any standard or printed exceptions, in any
title insurance policies issued pursuant thereto.  Without limiting the
foregoing, the Company agrees to execute and deliver to the Title Insurance
Company such agreements, assurances and indemnities as may be required by the
Title Insurance Company to issue the Mortgage Policy without any exception for
unrecorded leases and matters arising from or affecting the same and with
specific coverage against priority of mechanic’s liens.

 

(vi)                              Within 30 days following the Closing Date, the
Company shall have delivered to the Collateral Agent a zoning report on each of
the Properties, from the Planning and Zoning Resource Corporation, in a form
reasonably satisfactory to the Collateral Agent and confirming that the State
land use classifications, development/general plan designations, and zoning
classification for each of the Properties is as shown on Schedule I.

 

(vii)                           Within 15 Business Days following the Closing
Date, the Company shall have provided to the Collateral Agent from its files
certified copies to the extent applicable of any leases and brokerage agreements
affecting each of the Properties that are in the Company’s possession.

 

(viii)                        To the extent there are any leases on the
Properties (the “Current Leases”), the Company shall have provided to the
Collateral Agent within 45 days following the Closing Date a true, correct and
complete (a) rent roll for the Current Leases which includes, without
limitation, the expiration date of the Current Leases (after giving effect to
any extension options contained in such Current Leases) and (b) copies of all
material notices, written correspondence or other written communication between
any tenants under the Current Leases or any affiliates, agents, counsel or
representatives of such tenants and Company or any affiliates, agents, counsel
or representatives of Company.  Company acknowledges that it does not have any
outstanding payment obligations to any tenants under any Leases except as set
forth on the rent roll and Borrower is not holding any security deposits for any
tenants under any of the Current Leases except as set forth on the rent roll.

 

(ix)                                Within 45 days following the Closing Date,
the Company shall have obtained and delivered to the Collateral Agent a current
survey for each of the Properties, all certified to the Title Insurance Company
and the Collateral Agent and their successors and assigns, in form and content
reasonably satisfactory to the Collateral Agent and prepared by a professional
and properly licensed land surveyor reasonably satisfactory to the Collateral
Agent in accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys
as adopted by ALTA, American Congress on

 

36

--------------------------------------------------------------------------------


 

Surveying & Mapping and National Society of Professional Surveyors in 2005. 
Such surveys shall reflect the same legal description contained in the Mortgage
Policy and shall include, among other things, a metes and bounds description of
the real property comprising part of each of the Properties reasonably
satisfactory to the Collateral Agent.  The surveyor’s seal shall be affixed to
such survey and the surveyor shall provide a certification for such survey in
form and substance reasonably acceptable to the Collateral Agent.

 

(x)                                   Within 60 days following the Closing Date,
the Company shall have obtained and delivered to the Collateral Agent evidence
that the Collateral Agent has been named (A) as an additional insured, as its
interests may appear, under all general liability insurance policies applicable
to the Properties and (B) as a loss payee, as its interest may appear, under all
casualty insurance policies applicable to the Properties.  Company shall be
required to maintain all-risk insurance, business interruption and liability
insurance including flooding and windstorm insurance if property is located in a
flood or hurricane zone, as applicable.

 

(xi)                                Within ten Business Days following the
Closing Date the Company shall have delivered or caused to be delivered to each
Buyer (i) true copies of UCC search results, listing all effective financing
statements which name as debtor the Company or any of its Subsidiaries filed in
the prior five years to perfect an interest in any assets thereof, together with
copies of such financing statements, none of which, except as otherwise agreed
in writing by the Buyers, shall cover any of the Real Property Collateral (as
defined in the Notes) other than Permitted Liens (as defined in the Notes) and
the results of searches for any tax lien and judgment lien filed against such
Person or its property, which results, except as otherwise agreed to in writing
by the Buyers shall not show any such Liens (as defined in the Security
Documents) other than Permitted Liens; and (ii) a perfection certificate, a form
of which may be delivered by the Collateral Agent at or prior to Closing, duly
completed and executed by the Company and each of its Subsidiaries, in form and
substance satisfactory to the Buyers.

 

(xii)                             Within ten days of the Closing Date, the
Company shall have delivered copies of any archeological studies, environmental
and/or engineering reports or the like that the Company has obtained with
respect to the Properties or any portion thereof or reasonably requested by
Collateral Agent, and within thirty (30) Business Days of the Closing Date
obtain and provide updated Phase I environmental reports for the Properties.

 

(xiii)                          Notwithstanding anything herein to the contrary,
all premiums, fees, costs and expenses in connection with the Company’s
compliance with this Section 4(y), including legal fees of the Collateral Agent
and/or fees charged by the Title Insurance Company for any such title reports,
title insurance policies, surveys and reports shall be borne wholly by the
Company.

 

(xiv)                         Notwithstanding the above, Collateral Agent has
the right but not the obligation to record such Mortgage.

 

37

--------------------------------------------------------------------------------


 

(xv)                            Within thirty (30) days of receipt of a copy of
tax and lien searches on the Properties, Company shall cause any violations and
open permits affecting the Properties to be closed, and any liens, unpaid fines
or running fines to be fully paid to the applicable governmental authority.

 

(xvi)                         As soon as practicable following the Closing Date,
in no event exceeding the period ending on the thirtieth (30th) day after the
Closing Date, the Company shall (x) have established the Lockbox Account at the
Lockbox Bank (as defined in the Notes) and (y) deliver to the Collateral Agent
an account control agreement, in form and substance reasonably satisfactory to
the Collateral Agent, duly executed by the Company and the Lockbox Bank with
respect to the Lockbox Account.

 

(xvii)                      As soon as practicable following the Closing Date,
in no event exceeding the period ending on the thirtieth (30th) day after the
Closing Date, the Company shall deliver to the Collateral Agent account control
agreements, in form and substance reasonably satisfactory to the Collateral
Agent, duly executed by the Company, with respect to the bank accounts and
related banks described on Schedule 4(y)(xvii) attached hereto.

 

(z)                        Closing Documents.  On or prior to fourteen (14)
calendar days after the Closing Date, the Company agrees to deliver, or cause to
be delivered, to each Buyer and Greenberg Traurig, LLP executed copies of the
Transaction Documents, Securities and other document required to be delivered to
any party pursuant to Section 7 hereof.

 

5.                                                              REGISTER;
TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)                       Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to each holder of Securities), a register for the Notes and
the Warrants in which the Company shall record the name and address of the
Person in whose name the Notes and the Warrants have been issued (including the
name and address of each transferee), the principal amount of the Notes held by
such Person, the number of Conversion Shares issuable upon conversion of the
Notes, the number of Interest Shares issuable with respect to the Notes and the
number of Warrant Shares issuable upon exercise of the Warrants held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.

 

(b)                      Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent and any subsequent transfer agent
in a form acceptable to each of the Buyers (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at The Depository Trust Company (“DTC”), registered in the name of each
Buyer or its respective nominee(s), for the Conversion Shares, the Interest
Shares and the Warrant Shares in such amounts as specified from time to time by
each Buyer to the Company upon conversion of the Notes or the exercise of the
Warrants (as the case may be). The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to
Section 2(g) hereof, will be given by the Company to its transfer agent with
respect to the

 

38

--------------------------------------------------------------------------------


 

Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company, as applicable, to the extent provided in
this Agreement and the other Transaction Documents. If a Buyer effects a sale,
assignment or transfer of the Securities in accordance with Section 2(g), the
Company shall permit the transfer and shall promptly instruct its transfer agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves Conversion Shares, Interest Shares or Warrant
Shares sold, assigned or transferred pursuant to an effective registration
statement or in compliance with Rule 144, the transfer agent shall issue such
shares to such Buyer, assignee or transferee (as the case may be) without any
restrictive legend in accordance with Section 5(d) below.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall cause its counsel to issue any legal opinion
referred to in the Irrevocable Transfer Agent Instructions to the Company’s
transfer agent on each Effective Date (as defined in the Registration Rights
Agreement). Any fees (with respect to the transfer agent, counsel to the Company
or otherwise) associated with the issuance of such opinion or the removal of any
legends on any of the Securities shall be borne by the Company.

 

(c)                       Legends. Each Buyer understands that the Securities
have been issued (or will be issued in the case of the Conversion
Shares, Interest Shares and the Warrant Shares) pursuant to an exemption from
registration or qualification under the 1933 Act and applicable state securities
laws, and except as set forth below, the Securities shall bear any legend as
required by the “Blue Sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE

 

39

--------------------------------------------------------------------------------


 

MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(d)                      Removal of Legends. Certificates evidencing Securities
shall not be required to contain the legend set forth in Section 5(c) above or
any other legend (i) while a registration statement (including a Registration
Statement) covering the resale of such Securities is effective under the 1933
Act, (ii) following any sale of such Securities pursuant to Rule 144 (assuming
the transferor is not an affiliate of the Company), (iii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that a
Buyer provides the Company with reasonable assurances that such Securities are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of counsel), (iv) in connection with a sale, assignment or other
transfer (other than under Rule 144), provided that such Buyer provides the
Company with an opinion of counsel to such Buyer, in a form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act or (v) if such legend is not required under
applicable requirements of the 1933 Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than two (2) Trading Days following the delivery by a Buyer to the Company or
the transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from such Buyer as
may be required above in this Section 5(d), as directed by such Buyer, either:
(A) provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program and such Securities are Conversion
Shares, Interest Shares or Warrant Shares, credit the aggregate number of shares
of Common Stock to which such Buyer shall be entitled to such Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) if the Company’s transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to such Buyer, a certificate representing such Securities
that is free from all restrictive and other legends, registered in the name of
such Buyer or its designee (the date by which such credit is so required to be
made to the balance account of such Buyer’s or such Buyer’s nominee with DTC or
such certificate is required to be delivered to such Buyer pursuant to the
foregoing is referred to herein as the “Required Delivery Date”).  The Company
shall be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Securities or the removal of any legends with respect to any
Securities in accordance herewith.

 

(e)                       Failure to Timely Deliver; Buy-In. If the Company
fails to (i) issue and deliver (or cause to be delivered) to a Buyer by the
Required Delivery Date a certificate representing the Securities so delivered to
the Company by such Buyer that is free from all restrictive and other legends or
(ii) credit the balance account of such Buyer’s or such Buyer’s nominee with DTC
for such number of Conversion Shares or Warrant Shares so delivered to the
Company, then, in addition to all other remedies available to such Buyer, and if
on or after the Required Delivery Date such Buyer purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Buyer of shares of Common Stock that such Buyer anticipated
receiving from the Company without any restrictive legend, then, in addition to
all other remedies available to such Buyer, the Company shall, within three

 

40

--------------------------------------------------------------------------------


 

(3) Trading Days after such Buyer’s request and in such Buyer’s sole discretion,
either (i) pay cash to such Buyer in an amount equal to such Buyer’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate or credit such Buyer’s balance account
shall terminate and such shares shall be cancelled, or (ii) promptly honor its
obligation to deliver to such Buyer a certificate or certificates or credit such
Buyer’s DTC account representing such number of shares of Common Stock that
would have been issued if the Company timely complied with its obligations
hereunder and pay cash to such Buyer in an amount equal to the excess (if any)
of the Buy-In Price over the product of (A) such number of shares of Conversion
Shares, Interest Shares or Warrant Shares (as the case may be) that the Company
was required to deliver to such Buyer by the Required Delivery Date times
(B) the Closing Sale Price (as defined in the Warrants) of the Common Stock on
the Trading Day immediately preceding the Required Delivery Date.

 

6.                                                              CONDITIONS TO
THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

 

(a)                       Such Buyer shall have executed each of the other
Transaction Documents to which it is a party and delivered the same to the
Company.

 

(b)                      Such Buyer and each other Buyer shall have delivered to
the Company the Purchase Price (less, in the case of any Buyer, the amounts
withheld pursuant to Section 4(g)) for the Note and the related Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.

 

(c)                       The representations and warranties of such Buyer shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date), and such Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

 

7.                                                              CONDITIONS TO
EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase its Note and its related
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(a)                       The Company and each Subsidiary (as the case may be)
shall have duly executed and delivered to such Buyer each of the Transaction
Documents to which it is a party

 

41

--------------------------------------------------------------------------------


 

and the Company shall have duly executed and delivered to such Buyer a Note (in
such original principal amount as is set forth across from such Buyer’s name in
column (3) of the Schedule of Buyers) and the related Warrants (for such
aggregate number of shares of Common Stock as is set forth across from such
Buyer’s name in column (4) of the Schedule of Buyers) being purchased by such
Buyer at the Closing pursuant to this Agreement.

 

(b)                      Such Buyer shall have received the opinion of
Eavenson & Karailla, P.L., the Company’s counsel, dated as of the Closing Date,
in the form acceptable to such Buyer.

 

(c)                       The Company shall have delivered to such Buyer a copy
of the Irrevocable Transfer Agent Instructions, in the form acceptable to such
Buyer, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

 

(d)                      The Company shall have delivered to such Buyer a
certificate evidencing the formation and good standing of the Company and each
of its Subsidiaries in each such entity’s jurisdiction of formation issued by
the Secretary of State (or comparable office) of such jurisdiction of formation
as of a date within ten (10) business days of the Closing Date.

 

(e)                       The Company shall have delivered to such Buyer a
certificate evidencing the Company’s and each Subsidiary’s qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company and each Subsidiary
conducts business and is required to so qualify, as of a date within ten
(10) business days of the Closing Date.

 

(f)                         The Company shall have delivered to such Buyer a
certified copy of the Articles of Incorporation as certified by the Florida
Secretary of State within ten (10) business days of the Closing Date.

 

(g)                      Each Subsidiary shall have delivered to such Buyer a
certified copy of its certificate of incorporation as certified by the Secretary
of State (or comparable office) of such Subsidiary’s jurisdiction of
incorporation within ten (10) business days of the Closing Date.

 

(h)                      The Company shall have delivered to such Buyer a
certificate, in the form acceptable to such Buyer, executed by the Secretary of
the Company and dated as of the Closing Date, as to (I) the resolutions
consistent with Section 3(b) as adopted by the Company’s board of directors in a
form reasonably acceptable to such Buyer, (II) the Articles of Incorporation of
the Company and (III) the Bylaws of the Company, each as in effect at the
Closing.

 

(i)                          Each and every representation and warranty of the
Company shall be true and correct as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date. Such Buyer shall have received a certificate, duly executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer in the form acceptable to such Buyer.

 

42

--------------------------------------------------------------------------------


 

(j)                          The Company shall have delivered to such Buyer a
letter from the Company’s transfer agent certifying the number of shares of
Common Stock outstanding on the Closing Date immediately prior to the Closing.

 

(k)                       The Common Stock (I) shall be designated for quotation
or listed (as applicable) on the Principal Market and (II) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market nor shall suspension by the SEC or the Principal
Market have been threatened, as of the Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum maintenance
requirements of the Principal Market.

 

(l)                          The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities, including without limitation, those required by the Principal
Market.

 

(m)                    No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority or other Governmental Entity of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents.

 

(n)                      Since the date of execution of this Agreement, no event
or series of events shall have occurred that reasonably would have or result in
a Material Adverse Effect.

 

(o)                      The Company shall have obtained preliminary oral
approval of the Principal Market to list or designate for quotation (as the case
may be) the Conversion Shares and the Warrant Shares.

 

(p)                      The Company shall have delivered to such Buyer the
Shareholder Consent as executed by each of John C. Textor, Jonathan F. Teaford,
PBC Digital Holdings, LLC, PBC Digital Holdings II, LLC, and PBC MGPEF Holdings,
LLC (collectively, the “Primary Shareholders”), and delivered to such Buyer the
voting agreements in the forms of Exhibit H hereto (the “Voting Agreements”) by
and between the Company and each of Messrs. Textor and Teaford, as duly executed
by the Company and each such Person.

 

(q)                      In accordance with the terms of the Security Documents,
the Company shall have delivered to the Collateral Agent (i) certificates
representing the Subsidiaries’ shares of capital stock to the extent such
subsidiary is a corporation or otherwise has certificated capital stock, along
with duly executed blank stock powers and (ii) appropriate financing statements
on Form UCC-1 to be duly filed in such office or offices as may be necessary or,
in the opinion of the Collateral Agent, desirable to perfect the security
interests purported to be created by each Security Document.

 

(r)                         Within two (2) Business Days prior to the Closing,
the Company shall have delivered or caused to be delivered to each Buyer and the
Collateral Agent (i) true copies of UCC search results, listing all effective
financing statements which name as debtor the Company or any of its Subsidiaries
filed in the prior five years to perfect an interest in any assets thereof,
together with copies of such financing statements, none of which, except as
otherwise agreed in writing by the Buyers, shall cover any of the Collateral (as
defined in the Security Documents)

 

43

--------------------------------------------------------------------------------


 

and the results of searches for any tax lien and judgment lien filed against
such Person or its property, which results, except as otherwise agreed to in
writing by the Buyers shall not show any such Liens (as defined in the Security
Documents); and (ii) a perfection certificate, duly completed and executed by
the Company and each of its Subsidiaries, in form and substance satisfactory to
the Buyers (the “Perfection Certificate”).

 

(s)                       Such Buyer shall have received a letter on the
letterhead of the Company, duly executed by the Chief Executive Officer of the
Company, setting forth the wire instructions of the Company.

 

(t)                         Such Buyer shall have received evidence, reasonably
satisfactory to such Buyer that the Existing Comvest Indebtedness shall have
been (or concurrently with the Closing shall be) exchanged for the Subordinated
Notes.

 

(u)                      Such Buyer shall have received a duly executed copy of
the paydown letter with respect to any indebtedness of the Company owed to the
Subordinated Lender (other than the Subordinated Notes), in form and substance
reasonably satisfactory to the Collateral Agent.

 

(v)                      Such Buyer shall have received the Subordination
Agreement duly executed and delivered by the Subordinated Lender.

 

(w)                    The Company shall have caused its mortgagor Subsidiaries
to deliver to Collateral Agent on behalf of the Buyers the Mortgage and
applicable UCC-1 financing statements with respect to the Properties.

 

(x)                        The Company and its Subsidiaries shall have delivered
to such Buyer such other documents relating to the transactions contemplated by
this Agreement as such Buyer or its counsel may reasonably request.

 

8.                                                              TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within five (5) days of the date hereof, then such Buyer shall have the right to
terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Buyer to any other party; provided, however, (i) the right to terminate this
Agreement under this Section 8 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Notes and the Warrants
shall be applicable only to such Buyer providing such written notice, provided
further that no such termination shall affect any obligation of the Company
under this Agreement to reimburse such Buyer for the expenses described in
Section 4(g) above. Nothing contained in this Section 8 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

44

--------------------------------------------------------------------------------


 

9.                                                              MISCELLANEOUS.

 

(a)                       Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b)                      Counterparts. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature
page shall create a valid and binding obligation of the party executing (or on
whose behalf such signature is executed) with the same force and effect as if
such signature page were an original thereof.

 

(c)                       Headings; Gender. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)                      Severability; Maximum Payment Amounts.  If any
provision of this Agreement is prohibited by law or otherwise determined to be
invalid or unenforceable by a court of competent jurisdiction, the provision
that would otherwise be prohibited, invalid or unenforceable shall be deemed
amended to apply to the broadest extent that it would be valid and enforceable,
and the invalidity or unenforceability of such provision shall not affect the
validity of the remaining provisions of this Agreement so long as this Agreement
as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of

 

45

--------------------------------------------------------------------------------


 

the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). Notwithstanding anything to
the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or its Subsidiaries (as the case may be), or payable to or received
by any of the Buyers, under the Transaction Documents (including without
limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to any Buyer, or collection by any Buyer
pursuant the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of such Buyer,
the Company and its Subsidiaries and such amount shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of such Buyer, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to such
Buyer under the Transaction Documents. For greater certainty, to the extent that
any interest, charges, fees, expenses or other amounts required to be paid to or
received by such Buyer under any of the Transaction Documents or related thereto
are held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over
the period of time to which they relate.

 

(e)                       Entire Agreement; Amendments. This Agreement, the
other Transaction Documents and the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein supersede all other
prior oral or written agreements between the Buyers, the Company, its
Subsidiaries, their affiliates and Persons acting on their behalf solely with
respect to the matters contained herein and therein, and this Agreement, the
other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by such Buyer in the Company or (ii) waive, alter, modify or amend in any
respect any obligations of the Company or any of its Subsidiaries, or any rights
of or benefits to any Buyer or any other Person, in any agreement entered into
prior to the date hereof between or among the Company and/or any of its
Subsidiaries and any Buyer and all such agreements shall continue in full force
and effect. Except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders, and any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such amendment
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding or (2) imposes any obligation or

 

46

--------------------------------------------------------------------------------


 

liability on any Buyer without such Buyer’s prior written consent (which may be
granted or withheld in such Buyer’s sole discretion).  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents, all holders
of the Notes or all holders of the Warrants (as the case may be).  No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party, provided that the Required Holders may
waive any provision of this Agreement, and any waiver of any provision of this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities, as applicable, provided that no
such waiver shall be effective to the extent that it (1) applies to less than
all of the holders of the Securities then outstanding (unless a party gives a
waiver as to itself only) or (2) imposes any obligation or liability on any
Buyer without such Buyer’s prior written consent (which may be granted or
withheld in such Buyer’s sole discretion).  The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company, any Subsidiary or otherwise. As a material inducement for each
Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that (i) no due diligence or other investigation or inquiry conducted by
a Buyer, any of its advisors or any of its representatives shall affect such
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document and (ii) unless a provision of
this Agreement or any other Transaction Document is expressly preceded by the
phrase “except as disclosed in the SEC Documents,” nothing contained in any of
the SEC Documents shall affect such Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document. Without limiting any other provision of this Agreement, it
is expressly understood and agreed that no inquiries by Buyer or any of its
affiliates, advisors or representatives nor any other due diligence
investigation conducted by Buyer or any of its affiliates, advisors or
representatives (including, without limitation, as contemplated by Section 2(e))
shall modify, amend or affect Buyer’s right to rely on the Company’s
representations and warranties contained herein or any representations and
warranties contained in any other Transaction Document or any other document or
instrument executed and/or delivered in connection with this Agreement or the
consummation of the transaction contemplated hereby.  “Required Holders” means
(i) prior to the Closing Date, each Buyer entitled to purchase Notes at the
Closing and (ii) on or after the Closing Date, holders of not less than 55% of
all Registrable Securities (excluding any Registrable Securities held by the
Company or any of its Subsidiaries) issued or issuable hereunder or pursuant to
the Notes and/or the Warrants (or the Buyers, with respect to any waiver or
amendment of Section 4(o)); provided, that such holders (except to the extent
any such holder (together with its affiliates) does not beneficially own any
Notes or beneficially owns Notes with a then outstanding aggregate principal
amount of less than $1 million) must include (x) the Collateral Agent (if a
holder of Notes) and any affiliates of the Collateral Agent holding any Notes
and (y) the Buyer (other than the Collateral Agent and its affiliates) that
immediately following the Closing would beneficially own the largest outstanding
aggregate original principal amount of Notes.

 

47

--------------------------------------------------------------------------------


 

(f)                         Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Digital Domain Media Group, Inc.
10250 SW Village Parkway

Port St. Lucie, FL 34987
Telephone:  (772) 345-8000
Facsimile:  (772) 345-8114
Attention:  Chief Executive Officer

 

With a copy (for informational purposes only) to:

 

Sullivan & Triggs, LLP
1230 Montana Avenue, Suite 201
Santa Monica, CA 90403
Telephone:  (310) 451-8300
Facsimile:  (310) 451-8303
Attention:  D. Thomas Triggs, Esq.

 

If to the Transfer Agent:

 

American Stock Transfer and Trust Company
6201 15th Avenue
Brooklyn, NY 11219
Telephone:  (718) 921-8380
Attention:  Felix Orihuela

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Greenberg Traurig, LLP
MetLife Building
200 Park Avenue

 

48

--------------------------------------------------------------------------------


 

New York, NY 10166
Telephone:  (212) 801-9200

Facsimile:  (212) 805-9222
Attention:  Michael A. Adelstein, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change,
provided that Greenberg Traurig, LLP shall only be provided copies of notices
sent to Tenor Opportunity.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)                      Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of any of the Securities. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Required Holders, including, without limitation, by
way of a Fundamental Transaction (as defined in the Warrants) (unless the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Warrants) or a Fundamental Transaction (as defined
in the Notes) (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes). A Buyer
may assign some or all of its rights hereunder in connection with any transfer
of any of its Securities without the consent of the Company, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights.

 

(h)                      No Third Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, other than the Indemnitees referred to
in Section 9(k).

 

(i)                          Survival. The representations, warranties,
agreements and covenants shall survive the Closing. Each Buyer shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

(j)                          Further Assurances. Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                       Indemnification.  In consideration of each Buyer’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each holder of any Securities and all of

 

49

--------------------------------------------------------------------------------


 

their shareholders, partners, members, officers, directors, employees and direct
or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company or any Subsidiary in any of the Transaction Documents, (b) any
breach of any covenant, agreement or obligation of the Company or any Subsidiary
contained in any of the Transaction Documents or (c) any cause of action, suit
or claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company or any
Subsidiary) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of any of the Transaction Documents, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure properly made by such Buyer pursuant to Section 4(i), or (iv) the
status of such Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this
Section 9(k) shall be the same as those set forth in Section 6 of the
Registration Rights Agreement.

 

(l)                          Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party. 
No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty.  Each and every
reference to share prices, shares of Common Stock and any other numbers in this
Agreement that relate to the Common Stock shall be automatically adjusted for
stock splits, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.

 

(m)                    Remedies.  Each Buyer and each holder of any Securities
shall have all rights and remedies set forth in the Transaction Documents and
all rights and remedies which such holders have been granted at any time under
any other agreement or contract and all of the rights which such holders have
under any law. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law. 
Furthermore, the Company recognizes that in the event that it or any Subsidiary
fails to perform, observe, or discharge any or all of its or such Subsidiary’s
(as the case may be) obligations under the Transaction Documents, any remedy at
law may prove to be inadequate relief to the Buyers.  The Company therefore
agrees that the Buyers shall be entitled to seek specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other

 

50

--------------------------------------------------------------------------------


 

security.

 

(n)                      Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company or any Subsidiary does not
timely perform its related obligations within the periods therein provided, then
such Buyer may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company or such Subsidiary (as the case may be), any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights

 

(o)                      Payment Set Aside; Currency.  To the extent that the
Company makes a payment or payments to any Buyer hereunder or pursuant to any of
the other Transaction Documents or any of the Buyers enforce or exercise their
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation.  “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

(p)                      Judgment Currency.

 

(i)                                     If for the purpose of obtaining or
enforcing judgment against the Company in connection with this Agreement or any
other Transaction Document in any court in any jurisdiction it becomes necessary
to convert into any other currency (such other currency being hereinafter in
this Section 9(p) referred to as the “Judgment Currency”) an amount due in U.S.
Dollars under this Agreement, the conversion shall be made at the Exchange Rate
prevailing on the Trading Day immediately preceding:

 

(A)                              the date actual payment of the amount due, in
the case of any proceeding in the courts of New York or in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date; or

 

(B)                                the date on which the foreign court
determines, in the case of any proceeding in the courts of any other
jurisdiction (the date as of which such conversion is made pursuant to this
Section 9(p)(i)(B) being hereinafter referred to as the “Judgment Conversion
Date”).

 

51

--------------------------------------------------------------------------------


 

(ii)           If in the case of any proceeding in the court of any jurisdiction
referred to in Section 9(p)(i)(B) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of U.S. Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(iii)          Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement or any other Transaction
Document.

 

(q)       Independent Nature of Buyers’ Obligations and Rights.  The obligations
of each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents or any matters, and the
Company acknowledges that the Buyers are not acting in concert or as a group,
and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer.  It is expressly understood
and agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company, each Subsidiary and a Buyer,
solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 

[Signature pages follow]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

COMPANY:

 

 

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name:

John C. Textor

 

 

 

Title:

Chief Executive Officer

 

Securities Purchase Agreement - Signature Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

 

 

 

 

TENOR OPPORTUNITY MASTER FUND, LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel H. Kochav

 

 

 

Name:

Daniel H. Kochav

 

 

 

Title:

Director

 

Securities Purchase Agreement - Signature Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

 

 

 

 

TENOR SPECIAL SITUATIONS FUND, LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel H. Kochav

 

 

 

Name:

Daniel H. Kochav

 

 

 

Title:

Director

 

Securities Purchase Agreement - Signature Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

 

 

 

 

PARSOON SPECIAL SITUATION LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel H. Kochav

 

 

 

Name:

Daniel H. Kochav

 

 

 

Title:

Director

 

Securities Purchase Agreement - Signature Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

 

 

 

 

HUDSON BAY MASTER FUND LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Winkler

 

 

 

Name:

Charles Winkler

 

 

 

Title:

Authorized Signatory

 

Securities Purchase Agreement - Signature Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

 

 

 

 

EMPERY ASSET MASTERS, LTD

 

 

 

 

 

 

By:

EMPERY ASSET MANAGEMENT, LP, ITS AUTHORIZED AGENT

 

 

 

 

 

 

By:

EMPERY AM GP, LLC, ITS GENERAL PARTNER

 

 

 

 

 

 

By:

/s/ Ryan M. Lane

 

 

 

Name:

Ryan M. Lane

 

 

 

Title:

Managing Member of the GP

 

Securities Purchase Agreement - Signature Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

BUYER:

 

 

 

 

 

HARTZ CAPITAL INVESTMENTS, LLC

 

 

 

 

 

 

By:

EMPERY ASSET MANAGEMENT, LP, ITS AUTHORIZED AGENT

 

 

 

 

 

 

By:

EMPERY AM GP, LLC, ITS GENERAL PARTNER

 

 

 

 

 

 

By:

/s/ Ryan M. Lane

 

 

 

Name:

Ryan M. Lane

 

 

 

Title:

Managing Member of the GP

 

Securities Purchase Agreement - Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

Buyer

 

Address and Facsimile Number

 

Original Principal
Amount of Notes

 

Aggregate
Number of
 Warrant Shares

 

Purchase Price

 

Legal Representative’s
Address and Facsimile Number

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenor Opportunity Master Fund, Ltd.

 

c/o Tenor Capital Management
1180 Avenue of Americas, Suite 1940
New York, NY  10036
Telephone:  (212) 981-5218
Facsimile:  (212) 918-5301
Attn:  Waqas Khatri
Residence:  Cayman Islands

 

$

6,500,000

 

234,054

 

$

6,500,000

 

Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Telephone: (212) 801-9200
Facsimile: (212) 805-9222
Attention: Michael A. Adelstein, Esq.

 

Tenor Special Situations Fund, L.P.

 

c/o Tenor Capital Management
1180 Avenue of Americas, Suite 1940
New York, NY  10036
Telephone:  (212) 981-5218
Facsimile:  (212) 918-5301
Attn:  Waqas Khatri
Residence:  Delaware

 

$

750,000

 

297,068

 

$

750,000

 

Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Telephone: (212) 801-9200
Facsimile: (212) 805-9222
Attention: Michael A. Adelstein, Esq.

 

Parsoon Special Situation Ltd.

 

c/o Tenor Capital Management

1180 Avenue of Americas, Suite 1940

New York, NY  10036

Telephone:  (212) 981-5218

Facsimile:  (212) 918-5301

Attn:  Waqas Khatri

Residence:  Cayman Islands

 

$

8,250,000

 

27,006

 

$

8,250,000

 

Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Telephone: (212) 801-9200
Facsimile: (212) 805-9222
Attention: Michael A. Adelstein, Esq.

 

Hudson Bay Master Fund Ltd.

 

777 Third Avenue, 30th Floor

New York, NY  10017

Telephone:  (212) 571-1244

Facsimile:  (212) 571-3125

Attn:  Yoav Roth

Residence:  Cayman Islands

 

$

14,500,000

 

522,119

 

$

14,500,000

 

Schulte Roth and Zabel LLP
919 Third Avenue
New York, NY 10022
Telephone: (212) 756-2000
Facsimilie: (212) 593-5955
Attention: Eleazer Klein, Esq.

 

Empery Asset Masters, Ltd

 

One Rockefeller Plaza, Suite 1205

New York, NY  10020

Telephone:  (212) 608-3300

Facsimile:  (212) 608-3307

Attn:  Ryan Lane

Residence:  Cayman Islands

 

$

800,000

 

28,807

 

$

800,000

 

N/A

 

Hartz Capital Investments, LLC

 

One Rockefeller Plaza, Suite 1205

New York, NY  10020

Telephone:  (212) 608-3300

Facsimile:  (212) 608-3307

Attn:  Ryan Lane

Residence:  New Jersey

 

$

4,200,000

 

151,234

 

$

4,200,000

 

N/A

 

TOTAL

 

 

 

$

35,000,000.00

 

1,260,288

 

$

35,000,000.00

 

 

 

 

--------------------------------------------------------------------------------